UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1432



TIGIST GEBRETSADIK,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-901-304)


Submitted:   April 16, 2004                 Decided:   June 30, 2004


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner.    Peter D. Keisler, Assistant Attorney General,
Richard M. Evans, Assistant Director, Carolyn M. Piccotti, Trial
Attorney, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tigist G. Gebretsadik, a native and citizen of Ethiopia,

petitions this court for review of an order of the Board of

Immigration Appeals (Board).      The Board affirmed the decision of

the immigration judge finding Gebretsadik ineligible for asylum

relief and withholding of removal, concluding that the alien had

not produced evidence from which it could reasonably be concluded

that any harm inflicted on her was motivated by one of the five

grounds protected under the asylum laws of this country.

          To obtain reversal of a determination of noneligibility

for asylum, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”        INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).        We have reviewed the record and the

Board’s decision and hold that Gebretsadik fails to show that the

evidence compels a contrary result.

          Additionally,    we     uphold   the   Board’s   denial   of

Gebretsadik’s application for withholding of removal. The standard

for withholding of removal is more stringent than that for granting

asylum.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).           To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”      INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).     Because Gebretsadik fails to show she is




                                  - 2 -
eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                 - 3 -